960 F.2d 146
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas Matthews NEWMAN, Plaintiff-Appellant,v.France JONES;  Jeff Greene;  Billy Seal;  Timmy Jerones;  A.Todd Peer;  A. D. Brown, Defendants-Appellees.
No. 92-6197.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 20, 1992Decided:  April 20, 1992

Thomas Matthews Newman, Appellant Pro Se.
Colin James Steuart Thomas, Jr., Timberlake, Smith, Thomas & Moses, P.C., Staunton, Virginia, for Appellees.
Before RUSSELL and SPROUSE, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Thomas Matthews Newman appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Newman v. Jones, No. CA-91-376-R (W.D. Va.  Jan. 22, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED